Citation Nr: 1221243	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  06-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service in the United States Army from September 1963 to September 1966. 

This matter comes before the Board of Veterans' Appeals  (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an October 2009 decision, the Board denied service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  The Veteran then appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court endorsed an August 2010 joint motion for remand, vacated the October 2009 Board decision, and remanded the matter for compliance with the instructions in the joint motion.  In April 2011, the Board remanded the claim to the RO for action in compliance with the Order.  

The claim has been returned to the Board for appellate review.


REMAND

The Board's review of the claims file reveals that further action by the originating agency is warranted.  This case must again be remanded because the directives of the April 2011 Board remand were not carried out properly.  

The Veteran contends that he has a chronic right knee disability that was caused, or aggravated beyond natural progression, by his service-connected left knee disability. 

As noted in the April 2011 Board remand, the joint motion accepted by the Court determined that a June 2007 VA examination relied on by the Board was inadequate because it failed to provide an adequate rationale for the conclusion that the Veteran's diagnosed right knee disorder was less likely than not secondary to his service-connected left knee disorder and because it did not clearly address whether the Veteran's right knee disability was aggravated by his service-connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.110(b).  The joint motion indicated that a new medical opinion was necessary to address the issues of secondary service connection and aggravation by a service-connected disability.  Given the concerns noted in the joint motion, the Board remanded the case for another VA medical examination.  It specifically directed that, after reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's right knee disability is at least as likely as not (i.e., to at least a 50:50 degree of probability) caused by his service-connected left knee disability, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability); and whether his right knee disability is at least as likely as not aggravated by his service-connected left knee disability, or whether such a relationship is unlikely.

The examination was conducted in October 2011.  Following review of the claims folder and examination of the Veteran, the examining Physician Assistant (PA-C) made an impression of chondromalacia patella and rendered the following opinion:  

This veteran's right knee pain is not secondary to the left knee.  There is nothing in the orthopedic literature that would support such a contention.  The left knee condition actually protects the right knee and other weight bearing joints by significant decreasing the overall activity level.  

Unfortunately, the October 2011 examiner's opinion is inadequate because it did not respond to the questions asked in the Remand.  Moreover, it is inadequate as to the question of secondary service connection as a result of aggravation.  A VA nexus opinion stating that a claimed disability was not "related to" a service-connected disability or that a service-connected disability was not an "etiological factor" in the onset of a claimed disability have been determined by the Court to be insufficient to address the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 449-50 (1995) (en banc).  Aggravation must specifically be addressed by the examiner.  Id.  

The Board has concluded that the October 2011 examination does not adequately comply with the instructions included in the April 2011 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The agency of original jurisdiction (AOJ) should schedule the Veteran for appropriate VA medical examination performed by a physician to assess the current nature and etiology of any right knee disability present during the pendency of this claim.  The claims file must be made available to the examiner and the examiner must note in the examination report that the file was reviewed.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  Based upon a review of the claims folder, the physician should opine as to whether there is a 50 percent or better probability that (1) the Veteran's right knee disability is caused by his service-connected left knee disability; and (2) the Veteran's right knee disability was aggravated by a service-connected disability, including the right knee disability.

The examiner is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond the natural progression of its disease process, as opposed to a temporary flare-up of symptoms. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to form an opinion without resorting to speculation, the examiner should so state and provide the reasons why an opinion would require speculation.

2.  The RO or the AMC should also undertake any other development it determines to be warranted as to the claim on appeal.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the matter should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

